OPINION — AG — **** DEPARTMENT OF VOCATIONAL AND TECHNICAL EDUCATION — WORKMAN'S COMPENSATION AND OTHER INSURANCE **** THE STATE DEPARTMENT OF VOCATIONAL AND TECHNICAL EDUCATION MAY LEGALLY PROVIDE WORKMAN'S COMPENSATION INSURANCE FOR ITS EMPLOYEE'S, HOWEVER, THE DEPARTMENT IS AUTHORIZED TO EXERCISE DISCRETION IN DETERMINING WHICH EMPLOYEES ARE ENGAGED IN "HAZARDOUS WORK", AND THEREFORE, QUALIFIED FOR COVERAGE UNDER THE TERMS OF THE WORKMAN'S COMPENSATION LAW, 85 O.S. 1970 Supp., 2 [85-2](B). THE DEPARTMENT OF VOCATIONAL AND TECHNICAL EDUCATION DOES NOT HAVE ADEQUATE AUTHORITY TO PURCHASE LIABILITY ON MOTORIZED VEHICLES PURSUANT TO THE TERMS OF 47 O.S. 1970 Supp., 158.1 [47-158.1]. WHERE FEDERAL FUNDS ARE PROVIDED AND DIRECTED FOR THE PURPOSE OF PAYING ACCIDENT INSURANCE PREMIUMS AND ROUTINE MEDICAL EXPENSES FOR TRAINEES ENGAGED IN DEPARTMENT PROGRAMS, THE DEPARTMENT MAY LEGALLY EXPEND THE FEDERAL FUNDS FOR SUCH PURPOSES, BUT WHERE SPECIFIC STATE AUTHORITY CANNOT BE FOUND, SUCH MONIES CANNOT BE EXPENDED FOR SUCH PURPOSES. CITE: 85 O.S. 1970 Supp., 149 [85-149], 85 O.S. 1970 Supp., 3 [85-3], 74 O.S. 1970 Supp., 1301 [74-1301] (MICHAEL D. TINNEY) ** SEE: OPINION NO. 73-163 (1973) **